UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K |X| ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2009 |_| TRANSITION REPORT PURSUANT TO SECTION 13 OF 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: TIANYIN PHARMACEUTICAL CO., INC. (formerly VISCORP, INC.) (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation) (I.R.S. Employer Identification or Organization No.) 23rd Floor, Unionsun Yangkuo PlazaNo.2, Block 3, Renmin Road South, Chengdu, 610041 P. R. China
